Kane, J.
Appeal from an order of the Family Court of Clinton County (Lawliss, J.), entered December 12, 2006, which dismissed petitioner’s application, in a proceeding pursuant to Family Ct Act article 6, to modify a prior order of custody.
The parties, parents of one child (born in 1990), have filed inore than 20 custody or visitation petitions since 2004. In a January 2006 order, issued after a hearing, Family Court granted respondent sole legal and physical custody and specifically stated that she was not required to permit any visitation between petitioner and the child. Petitioner did not appeal from that order. In August 2006, petitioner commenced this modification proceeding seeking access to the child’s school and medical records. Following a hearing, the court dismissed the petition, prompting petitioner’s appeal.
We affirm. At the time of the hearing, the child was 16 years old, was not in counseling, had no contact with petitioner for almost a year and did not want petitioner to have access to her records. Family Court found, based on the record, that given petitioner’s vexatious nature and irrationality, it would not be in the best interests of the child for petitioner to have access to her medical or educational records (see Matter of Nicole VV., 296 AD2d 608, 612-613 [2002], lv denied 98 NY2d 616 [2002]; see also Matter of Rosario WW. v Ellen WW., 309 AD2d 984, 986 [2003]).
Mercure, J.P., Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the order is affirmed, without costs.